Fourth Court of Appeals
                                               San Antonio, Texas
                                                 September 25, 2017

                                                 No. 04-17-00409-CV

                                                 Samuel DODSON,
                                                    Appellant

                                                         v.

               Benito MUNOZ d/b/a B M Transport, Erik Munoz, and David Henry Owens,
                                           Appellees

                       From the 25th Judicial District Court, Guadalupe County, Texas
                                        Trial Court No. 16-0367-CV
                                  Honorable William Old, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 1, 2017.

                                                                               PER CURIAM

      ATTESTED TO:          __________________________________
                            KEITH E. HOTTLE,
                            Clerk of Court


cc:              Brent Lee Watkins                               Larry J. Goldman
                 Skelton Slusher Barnhill Watkins Wells PLLC     10100 Reunion Place, Suite 800
                 1616 S Chestnut                                 San Antonio, TX 78216
                 Lufkin, TX 75901
                                                                 Krystal Elaine Riley
                 Dan Pozza                                       Skelton Slusher Barnhill Watkins Wells PLLC
                 Pozza & Whyte, PLLC                             1616 S. Chestnut Street
                 239 East Commerce Street                        Lufkin, TX 75901
                 San Antonio, TX 78205

                 Bernardo S. Gonzalez
                 6215 via la cantera no. 438
                 San Antonio, TX 78256